Citation Nr: 1826105	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

Entitlement to an initial disability rating in excess of 50 percent for generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from October 1976 to November 1979 and January 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted an evaluation of 30 percent for anxiety secondary to service-connected status post L5-S1 posterior lumbar interbody fusion effective July 19, 2012.  A May 2015 rating decision increased the evaluation for generalized anxiety disorder from 30 to 50 percent effective February 7, 2014.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.

In a March 2017 decision, the Board granted 50 percent for generalized anxiety disorder effective July 19, 2012 and denied a rating in excess of 50 percent for generalized anxiety disorder throughout the appeal period.  The Veteran appealed the Board's March 2017 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2018 order, the Court granted the parties' joint motions for remand (JMR), vacating the Board's March 2017 decision in regard to the denial of a rating in excess of 50 percent for generalized anxiety disorder and remanding for compliance with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file indicates that the Veteran receives continuous treatment for generalized anxiety disorder.  The most recent treatment records contained in the claims file are a May 2015 VA treatment and an October 2016 private treatment record.  The most recent VA examination is from October 2016.  The AOJ should ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his generalized anxiety disorder and any additional, pertinent records should be associated with the claims file.  Once all outstanding records have been associated with the claims file, a VA examination is warranted to properly assess the current severity of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his generalized anxiety disorder.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the extent and severity of his psychiatric disability and the impact of the disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his generalized anxiety disorder.  The claims file should be made available to and reviewed by the examiner.  All indicated tests should be performed.  Following examination of the Veteran, the examiner should identify all psychiatric symptoms and report on their frequency and severity.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

